 Case 8:20-cv-01886-WFJ-AEP Document 6 Filed 08/27/20 Page 1 of 1 PageID 19




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


SHANEZA SAMAROO,

               Plaintiff,                           CASE NO.: 8:20-cv-1886-T-02AEP
v.

MILLENNIUM VENTURES LIMITED
PARTNERSHIP, LLP d/b/a FOREST
OAKS CARE CENTER,

            Defendant.
_____________________________________/

      PLAINITFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

      Plaintiff, SHANEZA SAMAROO, by and through her undersigned counsel, voluntarily

dismisses the above-styled cause of action with prejudice.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of August 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system.
                                             FLORIN GRAY BOUZAS OWENS, LLC

                                             /s/Christopher D. Gray
                                             CHRISTOPHER D. GRAY, ESQUIRE
                                             Florida Bar No.: 902004
                                             Primary: chris@fgbolaw.com
                                             Secondary: debbie@fgbolaw.com
                                             WOLFGANG M. FLORIN, ESQUIRE
                                             Florida Bar No.: 907804
                                             wolfgang@fgbolaw.com
                                             16524 Pointe Village Drive, Suite 100
                                             Lutz, FL 33558
                                             Telephone (727) 254-5255
                                             Facsimile (727) 483-7942
                                             Attorneys for Plaintiff
